Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Examiner believes word “preform” should be “perform”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 11, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akmandor (US 20180129893 A1) in view of Lui (US 20170188971 A1).
Regarding claim 1, Akmandor teaches a method of controlling a mobile device (Abstract, method of stress detection; [0035] may be implemented on a mobile device paired to sensors), the method comprising: receiving, via a wireless interface, bio-signals of a test subject from a sensor ([0035] wearable sensors may detect raw physiological signals; [0039]-[0040] signals may be sent wirelessly over a network to a mobile device); inputting the bio-signals having one or more filters to extract features from the bio-signals ([0095] filters extract ECG features) and generate an output dimension ([0112] a series of features (~90) have been selected as an output dimension); inputting the output dimension to a pooling layer of the deep neural network algorithm to generate a reduced dimension (Fig 14, [0114] The PCA analysis reduced the dimensions of the feature data set; [0120]); inputting the reduced dimension to a dense layer of the deep neural network algorithm having one or more neural layers each 
Akmandor does not teach the raw bio-signals are non- preprocessed bio-signals that are directly input to the deep neural network algorithm (Akmandor preprocesses the signals before sending them into the neural network).
Lui teaches wherein the raw bio-signals are non- preprocessed bio-signals that are directly input to the deep neural network algorithm ([0007] [0048] ECG raw signal is input to a neural network; the neural network performs feature classification on the raw signals).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the stress analysis method of Akmandor with the neural network feature extraction of Lui because this modification comprises the use of known technique (neural network feature extraction on a bio signal) 
Regarding claims 8 and 13, Akmandor in view of Lui teaches the system of claims 1 and 12. Further Akmandor teaches wherein the deep neural network algorithm is stored in a memory of the mobile device ([0008] program for analysis stored in a computer readable medium; [0035] program may execute on a phone/mobile device).
Regarding claim 10, Akmandor in view of Lui teaches the system of claim 1. Further, Akmandor teaches wherein the method is performed in real time ([0126] real time detection is described).
Regarding claims 11 and 20, Akmandor in view of Lui teaches the system of claims 1 and 12. Akmandor does not teach wherein the raw bio-signals are non- preprocessed bio-signals that are directly input to the deep neural network algorithm.
Lui teaches wherein the raw bio-signals are non- preprocessed bio-signals that are directly input to the deep neural network algorithm ([0007] [0048] ECG raw signal is input to a neural network).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the stress analysis method of Akmandor with the neural network feature extraction of Lui because this modification comprises the use of known technique (neural network feature extraction) to improve similar devices (machine learning signal processor) in the same way (the machine learning of Akmandor could extract ECG features).
Claims 2, 3, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akmandor (US-20180184901-A1) in view of Lui (US-20170188971-A1) as applied to claim 1 and 12 above, and further in view of Jain (US 20120289791 A1).
Regarding claims 2 and 14, Akmandor in view of Lui teaches a method of claim 1. Further , Akmandor teaches wherein the determining the usefulness of the estimated stress level value includes: determining that the estimated stress level value is useless when the probability of the estimated stress 
Akmandor in view of Lui does not teach receiving a recognized stress level value from the test subject, applying the recognized stress level value to the deep neural network algorithm, BIRCH, STEWART, KOLASCH & BIRCH, LLPJTFE/BFF/smtApplication No.: 16/456,139Docket No.: 5398-0121PUS1 Reply to Office Action of November 19, 2020Page 3 of 13updating the deep neural network algorithm, and repeating the stress analysis through the updated deep neural network algorithm.  
Jain teaches receiving a recognized stress level value from the test subject, applying the recognized stress level value to the algorithm, updating the algorithm, and repeating the stress analysis through the updated algorithm ([0189] when calculating stress index, a self-reported stress of a patient is input and used to formulate the calculation and the algorithm is reformulated; when viewed in light of Akmandor and Lui, one of basic skill can appreciate the stress model, which incorporates subject feedback and updates the algorithm, of Jain could be added to the machine learning of Akmandor in view of Lui; [0223]-[0224] continuous updated monitoring may occur).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the stress analysis method of Akmandor with the patient input and algorithm update of Jain because “Stress may also be measured by accessing self-reported stress information, such as, for example, from one or more user-input sensors that may receive information on a user's subjective experience of stress. A user's psychological stress may be a biomarker for the user's physiological stress response. The user's subjective experience of stress may be used to indirectly measure the user's physiological stress”… “Analysis system 180 may then analyze this psychological data by inputting it into a stress model that correlates psychological stress levels with stress to calculate the user's stress index.” [0169]
Regarding claims 3 and 15, Akmandor in view of Lui in view of Jain teaches a method of claim 2 and 14. Further, Akmandor teaches wherein the raw bio-signals are consecutive signal data ([0035] wearable sensors continuously collect data).
Regarding claims 4 and 16, Akmandor in view of Lui in view of Jain teaches a method of claim 2 and 14. Further, Akmandor teaches wherein the raw bio-signals include one or more signals selected from raw bio-signals representing change of an autonomic nervous system including electrocardiogram, electroencephalogram, and skin conductivity ([0038] Akmandor teaches where the signal is ECG or GSR (skin conductivity); Akmandor teaches one or more of these signals).

Claims 5, 9, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Akmandor (US-20180184901-A1) in view of Lui (US-20170188971-A1) in view of Jain (US 20120289791 A1) as applied to claim 2 and 14 above, and further in view of Hsieh (US 20180144214 A1).
Regarding claim 5 and 17, Akmandor in view of Lui in view of Jain teaches claim 2 and 14. Further, Akmandor in view of Lui in view of Jain does not teach wherein the deep neural network algorithm includes a convolutional neural network algorithm and the convolution layer and the pooling layer are included in the convolutional neural network algorithm.  
Hsieh teaches wherein the deep neural network algorithm includes a convolutional neural network algorithm and the convolution layer and the pooling layer are included in the convolutional neural network algorithm ([0076] convolutional layer and pooling layer in a neural network processing system). 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the stress analysis method of Akmandor with the neural layers of Hsieh because Hsieh because a convolutional neural network facilitates the abstraction of data which can allow "the machine to focus on the features in the data it is attempting to classify and ignore irrelevant background information" [0059].
Regarding claim 9, Akmandor in view of Lui teaches claim 1. Akmandor in view of Lui does not teach wherein the pooling layer is connected between the convolution layer and the dense layer.

It would be obvious to one of ordinary skill in the art at the time of invention to have modified the stress analysis method of Akmandor with the neural layers of Hsieh because Hsieh because a convolutional neural network facilitates the abstraction of data which can allow "the machine to focus on the features in the data it is attempting to classify and ignore irrelevant background information" [0059], further the ordered layers of Hsieh may allow for processing to occur in an efficient manner.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akmandor (US-20180184901-A1) in view of Lui (US-20170188971-A1) in view of Jain (US 20120289791 A1) as applied to claim 2 and 14 above, and further in view of Tzvieli (US 20180027158 A1). 
Regarding claims 6 and 18, Akmandor in view of Lui in view of Jain teaches claims 2 and 14. Akmandor in view of Lui in view of Jain does not teach further comprising informing the test subject of an alarm when the output stress level value is higher than a risk stress level value input by the test subject.
Tzvieli teaches a stress analysis system further comprising informing the test subject of an alarm when the output stress level value is higher than a risk stress level value input by the test subject ([0076] a UI may alert user of a stress level; Fig 29 [0151]).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the stress analysis method of Akmandor with the alarm of Tzvieli because this may “notify the user and/or some other entity, such as a caregiver, about the physiological response and/or present an alert . 
Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akmandor (US-20180184901-A1) in view of Lui (US-20170188971-A1) in view of Jain (US 20120289791 A1) as applied to claim 2 and 14 above, and further in view of Sanyal (US 2018/0090229 A1).
In regards to claim 7 and 19, Akmandor in view of Lui in view of Jain teaches claims 2 and 14. Akmandor in view of Lui in view of Jain does not teach a method further comprising storing the output stress level value in a database, statistically analyzing values stored in the database, and outputting a result thereof.
Sanyal et al. teaches a method further comprising storing the output stress level value in a database (Claim 1) [0037] [0038] (stress level listed as stored value in table 2), statistically analyzing values stored in the database, and outputting a result thereof[0039-0040] [0065-0075]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the monitoring system of Akmandor with the storage database of Sanyal because the storage and analysis of data could allow for "long-term trends for vital parameters and clinical insights to a subject" that can be measured "over the course of many months or even years" [0043].
Response to Arguments
Applicant’s arguments, see pg. 7-10, filed 2/15/2021, with respect to the rejections of claims 1-7 under USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-7 has been withdrawn.
Applicant’s arguments, see pg. 10-12, filed 2/15/2021, with respect to the rejections of claims 1- 7 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn based on the amended claim set.  However, upon further consideration, a new 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents Son (US-20180129893-A1) and Turcot (US-20170330029-A1) are made of note as patents further relating to machine learning/neural networks that may show known techniques in this field of endeavor as relating to the claim set.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        4 June 2021